Citation Nr: 1821323	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left eye visual condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from June 5, 1979 to August 8, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2018, the Veteran testified in a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left eye disability.  He contends that his left eye disabilities of double vision and colorblindness began in service, and worsened when he was sent to serve overseas.

The evidence indicates that the Veteran has an eye disability that predates active military service.  Moreover, the Veteran's service treatment records (STRs) show treatment for an eye condition on multiple occasions during active service.  However, the medical evidence of record does not address whether the Veteran's preexisting eye disability was aggravated during active service.

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C. § 1111 (West 2012); 38 C.F.R. § 3.304(b) (2017); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

In the Veteran's April 1979 enlistment examination, the examiner found that he had no significant abnormalities other than high hyperope and right eye esotropia.  The Veteran wore glasses and denied eye injury or disease.

The Veteran's remaining service treatment records showed complaints of and treatment for double vision.

In August 1979, one physician noted that the Veteran's diplopia was probably due to a high refractive condition that was remotely possible from a fall, several years ago.  In another note from August 1979, the Veteran reported that he had worn glasses for "all of his life for 'cross eyes.'"  See August 22, 1979 Eye Clinic Record of Medical Care. 

In January 1980, the Veteran was given an examination for the Medical Board.  Here, the Veteran reported falling down the stairs when he was around three years old and complained of double vision ever since that time, although intermittently and controlled by wearing glasses.  The Veteran reported to the examiner that the double vision was constant, coming and going throughout the day, interfering with his work duties.  On examination, the physician noted that the Veteran had moderately high hyperope; a large accommodative esotropia without glasses; and increased uncrossed diplopia.  He diagnosed the Veteran with hyperopia with accommodative esotropia; and small residual esotropia with diplopia.  The physician opined that the Veteran had intermittent diplopia since he was very young, and that the Veteran's diplopic symptoms prevented him from performing his assigned duties.  The Veteran was recommended for service discharge, which occurred, and the Veteran separated in August 1980.

To date, the Veteran has not been provided an eye examination to determine the nature and etiology of any eye disability found to be present.  Therefore, on remand, one should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All efforts to obtain additional evidence must be documented in the electronic record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of all currently present eye disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a rationale for all opinions expressed. Based on the examination and a review of the record, the examiner is asked to accomplish the following:

(a)  Identify all of the Veteran's eye disabilities present.

(b)  For each diagnosed eye disability, state whether such disability clearly and unmistakably pre-existed the Veteran's entrance into service.

(c)  If there is clear and unmistakable evidence that the disability (ies) pre-existed service, opine as to whether or not there is clear and unmistakable evidence that the pre-existing disability (ies) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  In other words, is it clear and unmistakable that any worsening of the disability was due to the natural progression of the disability?

(d)  For all identified eye disabilities that did not clearly and unmistakably pre-exist the Veteran's service, opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the disability first manifested during service, or is otherwise is directly related to service.

The examiner is asked to consider the Veteran's April 1979 enlistment examination; the August 1979 service treatment note stating that the Veteran's eye disability could remotely be related to a fall from a few years prior; the January 1980 Medical Board Evaluation; and the Veteran's contentions that his eye disability began during service.  

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "as likely as not" means that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




